DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 7, 11-13, 15, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jae (KR 2015017515, of record) and further in view of Nichiza (JP 2003-11609, newly cited) and Pullini (US 7,353,700, newly cited).
Jae is directed to a tire construction designed to provide real time information about tread abrasion or wear.  More particularly, the tire of Jae includes an electric conductance rubber tape (ECP) comprising 100 phr of an elastomer, such as natural rubber, and 1-100 phr of a conductive filler, such as carbon black, carbon conductive materials, gold, silver, and nickel (Abstract).  In operation, an abrasion sensor detects a characteristic change (resistance change) due to an electrical disconnection caused by abrasion.  The tire of Jae further includes a communication unit and an electronic control unit that transmits the information, processes the information, and indicates a wear condition to a vehicle operator (Abstract).       
In such an instance, however, Jae appears to depict a rubber tape that is applied externally to a tire.  However, it is equally well known to provide conductive rubber compositions within a tire tread component, as shown for example by Nichiza.  Figures 3a and 3b of Nichiza depict the inclusion of conductive rubber layers on a tire outer surface (within 
Lastly, it is well recognized that resistance is a measure of how strongly  an object opposes the passage an electric current and thus, the abrasion sensor of would necessarily include a means to apply a voltage (and thus current) given that resistance is a ratio between voltage and current.  
With respect to claims 3, 4, 6, 12, 13, 15, 16, and 18-20, as detailed above, the electric conductance tape of Jae (corresponds with claimed ECP) comprises 1-100 phr of a conductive filler, such as gold, carbon black, and carbon conductive materials.
Claims 5, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jae, Nichiza, and Pullini as applied in claim 3 above and further in view of Haiqing (CN 102417610, of record) and/or KR 2012-0133258 (of record).
As detailed above, Jae includes an electrically conductive tape comprising 1-100 phr of a conductive filler, such as carbon conductive materials.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any conventional carbon conductive material, including carbon nanotubes.  Haiqing and/or KR ‘258 evidence the known use of such materials in conductive tire compositions.     
5.	Claims 2, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jae, Nichiza, and Pullini as applied in claim 1 above and further in view of Mantini (US 5,959,365, of record).
	As detailed above, the tire of Jae includes an abrasion detection assembly in the form of an extrinsically conductive polymer (ECP).  In such an instance, though, Jae is silent with respect to the inclusion of additional sensors that measure frequency of response of vibrations at a hub.  It is extremely well known, though, to include any number of combinations of well-known sensors to provide an array of information (acceleration, speed, pressure, temperature, etc.) to a vehicle operator.  One of ordinary skill in the art at the time of the invention would have found it obvious to include conventional sensors at a hub in any tire construction, including that of Jae, for the benefits detailed above.  Mantini provides one example of a tire construction include a plurality of sensors at a hub, including vibration sensors (Column 1, Lines 55+ and Column 4, Lines 15+).  Mantini specifically teaches the inclusion of a plurality of sensors 2, output lines 6 (transmission), a microprocessor 7 (compares transmitted information to .
7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jae, Nichiza, Pullini, and Mantini as applied in claim 8 above and further in view of Rensel (US 5,977,870, of record).
	As detailed above, Jae in view of Mantini teaches the inclusion of abrasion sensors in the tread region and additional sensors at the hub.  While Jae fails to specifically teach a remote storage, such is extensively used in the tire industry, as shown for example by Rensel (Abstract and Column 5, Lines 10+).  The ability to store information provides insight into tire behavior over an extended period of time.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to include a wireless system (antenna), in the tire of Jae, to store tire information.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 13, 2021